Citation Nr: 1512572	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include due to exposure to herbicides or as secondary to service-connected type II diabetes mellitus.
 
2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968. 

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2006 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension, bilateral upper extremity peripheral neuropathy and PTSD.  In a June 2013 decision, the Board denied service connection for hypertension, and remanded the issues of service connection for bilateral upper extremity peripheral neuropathy and PTSD for additional development and to satisfy notice requirements.  

The Veteran appealed the decision regarding the denial of service connection for hypertension to the Court.  In January 2014, the Court issued an order that vacated the June 2013 Board decision with regard to the denial of service connection for hypertension, and remanded that matter for re-adjudication consistent with the instructions outlined in a January 2014 Joint Motion for Remand (Joint Motion) by the parties.  [The Board's June 2013 decision also denied service connection for a low back disability and for gastroesophageal reflux disease.  The Veteran did not appeal either of those denials to the Court, and those issues are not before the Board.] 

In July 2014, the Board remanded all three issues on the title page of this decision for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.



FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore exposure to herbicides including Agent Orange is presumed.

2.  The preponderance of the evidence does not show that the Veteran's hypertension had its onset in service or within one year of service discharge, or that the disability is related to service, to include presumed herbicide exposure in Vietnam.  The preponderance of the evidence does not show that the Veteran's hypertension is caused or aggravated by a service-connected disability.  

3.  It is not shown that the Veteran has a diagnosis of PTSD in accordance with VA regulations.

4.  The Veteran has bilateral upper extremity peripheral neuropathy that is etiologically related to service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service (including from herbicide exposure in Vietnam) and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014). 

4.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486  

The RO's notice letters dated in January 2006 (PTSD) and March 2006 (peripheral neuropathy and hypertension) advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A separate March 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with these letters, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Nothing more is required.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA, private and Social Security Administration (SSA) medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

In compliance with the January 2014 JMR and the July 2014 Board remand, the Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of his claimed hypertension, PTSD and peripheral neuropathy.  The 2014 VA examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension (cardiovascular-renal disease) and peripheral neuropathy (other diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension (cardiovascular-renal disease) and peripheral neuropathy (other diseases of the nervous system) are listed as chronic disabilities under 38 C.F.R. § 3.309(a); therefore, these disabilities may be subject to service connection based on continuity of symptomatology. 

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App 128 (1997).  Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014).

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii) .  Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008). A determination was made by the Secretary, based on Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact. The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Hypertension

The Veteran claims that his hypertension is related to his active service, to include his exposure to herbicides therein.  Alternatively, he maintains that his hypertension was caused or aggravated by his service-connected diabetes mellitus.

STRs are negative for a diagnosis of hypertension.  Specifically, the Veteran was not diagnosed with hypertension at the time of his May 1966 enlistment report of medical examination; his blood pressure reading at that time was 132/90.  On an August 1968 separation report of medical history, the Veteran reported a history of high or low blood pressure.  However, the August 1968 separation examination report is negative for a hypertension diagnosis and shows a blood pressure reading of 148/85.

Post-service private and VA medical records show the first evidence of a hypertension diagnosis in 1988. 

An October 2001 private treatment record indicates that the Veteran was diagnosed with hypertension as a teenager.  (No medical evidence of a diagnosis of hypertension at that time is contained in the available evidence of record.)

The Veteran is presently service connected for type II diabetes mellitus and coronary artery disease, both effective from December 9, 2004.  See July 2006 rating decision.  

The Veteran underwent a VA examination in June 2006; the examiner noted a current diagnosis of hypertension.  The examiner reviewed the claims file and noted that the Veteran's hypertension appeared to have been diagnosed approximately around the same time he was diagnosed with coronary artery disease, peripheral vascular disease, hypercholesterolemia and diabetes.  According to the examiner, hypertension and hypercholesterolemia appeared to have been diagnosed first.  Following a clinical examination, the June 2006 examiner stated that a medical opinion relating hypertension to diabetes mellitus, type 2, would require mere speculation. 

The Veteran submitted a February 2007 letter from his private physician, Dr. C.F., who opined that the Veteran's hypertension was caused by his type II diabetes.   No rationale for this opinion was provided.

In October 2011, the Veteran underwent an additional VA examination.  The Veteran reported that a diagnosis of hypertension since the 1970s.  The examiner reviewed the claims file and noted the medical records showed a diagnosis of hypertension in 1988.  The clinical examination revealed a continued diagnosis of hypertension.  Based on the examination results and claims file review, the examiner opined that the Veteran's hypertension was not a result of and was not aggravated by his service-connected diabetes mellitus or coronary artery disease.  The examiner stated that hypertension may be related to or aggravated by diabetes in the presence of an estimated glomerular filtration rate (EGFR) less than 25 or severe diabetic nephropathy, neither of which is present in this case.  The examiner further stated that coronary artery disease is not a risk factor for hypertension, but rather, hypertension is a known risk factor for contributing to coronary artery disease.  The examiner also noted that the Veteran's hypertension was diagnosed many years prior to the diagnosis of diabetes or coronary artery disease.

An October 2014 VA examination report notes a current diagnosis of hypertension.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's hypertension was not likely incurred in or aggravated by his military service, and is not related to any herbicide exposure in service.  The examiner stated that the Veteran's STRs are negative for evidence of hypertension.  He did not develop hypertension until his 20's.  The examiner stated:

"With the presence of a positive family history, this is fully consistent with essential hypertension and this is very likely the type of hypertension in the Veteran's case.  Essential hypertension is the common type of high blood pressure which is generally accepted by the medical community to be etiologically related to genetics and environmental factors such as salt intake, inactivity and weight gain.  Hypertension is not a presumptive condition related to herbicide exposure.  

The 2012 Veterans and Agent Orange lists hypertension in the limited and suggestive category in relation to herbicide exposure.  The cross sectional nature of many of the studies and limited strength of association in the reviewed literature do not provide sufficient evidence for a causal role for herbicides in the pathogenesis of hypertension.

The [V]eteran has mild kidney disease evidenced by a mild decline in the estimated GFR a measure of kidney function to the Stage III range.  Kidney disease of any sort is unlikely to cause or aggravate hypertension unless it is severe.

Aggravation of the [V]eteran's hypertension by the [V]eteran's [service-connected] diabetes is not supported by the available evidence.  The [V]eteran's blood pressure has declined over time and he is on fewer medications that he was in the past.  This is evidence of improvement rather than aggravation.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the appeal must be denied.

As an initial matter, the Board must first address whether the Veteran's hypertension existed prior to his enlistment into the military.  To the extent that the Veteran's claims or the medical evidence suggests that the Veteran's hypertension existed prior to his military service, the Board finds that a hypertension diagnosis was not "noted" at the time of the Veteran's May 1966 enlistment examination or during any time during his military service.  Indeed, the Veteran himself reported during the October 2011 VA examination that he was diagnosed with hypertension in the 1970s.  As clear and unmistakable evidence has not been demonstrated as is necessary to rebut the presumption of soundness, the Veteran is presumed to have entered service in sound condition and free from hypertension at the time of his enlistment into active duty service.  See  38 U.S.C.A. § 1111.

The evidence of record does not show, nor does the Veteran assert, that service connection for hypertension is warranted on a direct basis. Although the Veteran reported a history of high or low blood pressure on his August 1968 separation report of medical history, the evidence does not show that he experienced the onset of hypertension during his military service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.101, Diagnostic Code 7101 Note (1).  The available STRs do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA regulations.  Thus, the preponderance of the evidence does not support a finding that the Veteran's hypertension began during his military service.

The record also fails to show by objective evaluation that he manifested any hypertension to a degree of 10 percent by September 1969 (within the first year following his active duty service discharge, in September 1968).  The first recorded diagnosis of hypertension is not until 1988, 20 years after service, and even the Veteran's assertion of a diagnosis in the 1970's would put it outside the one year period required.

The preponderance of the evidence also fails to show that the Veteran's hypertension is caused or aggravated by a service-connected disability, to include his diabetes mellitus and coronary artery disease.   In reaching this conclusion, the Board notes that the October 2011 VA examination report provides the most probative evidence against the claim for service connection on a secondary basis.  The October 2011 VA examiner thoroughly reviewed the claims file, after which the examiner essentially opined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus or coronary artery disease.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hypertension is secondary to a service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

In contrast, the Board finds Dr. C.F.'s February 2007 opinion to be of little probative value.  While Dr. C.F. opined that the Veteran's hypertension was caused by his diabetes, this private physician failed to provide the medical basis to support his conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In light of this, the Board finds the October 2011 VA opinion to be the most probative medical evidence of record. 

Regarding the contentions that the Veteran's hypertension was caused by his exposure to herbicides in service, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, it is on the NAS list of health outcomes for which a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted.  75 Fed. Reg. 81332 (December 27, 2010).  Therefore, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied.

Although it is presumed that the Veteran was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current hypertension is attributable to that exposure.  Here, there is no medical opinion etiologically linking his current hypertension to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").   In fact, the 2014 VA examiner opined that no such nexus exists and provided an adequate rationale for his conclusions.  There is no medical evidence to the contrary.

In reaching the above determination, the Board has also considered the Veteran's own lay statements that his hypertension is somehow related to service (and herbicide exposure therein) and/or to a service-connected disability, to include diabetes mellitus and coronary artery disease. The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's hypertension is caused or related to events during his active service or his service-connected DM or heart disease, is not something that can be determined by mere observation.  Nor are these questions simple.  They require clinical testing as well as training to make the appropriate interpretations of the tests and reach conclusions about what the testing demonstrates in conjunction with the symptoms reported and other relevant evidence.  As such, the Board finds that the Veteran's statements as to the etiology of his hypertension are not competent evidence as to a nexus.  

To the extent that the Veteran has asserted that he was diagnosed with hypertension in the 1970's, even if he is competent to report this diagnosis, there is still no competent nexus between his post-service diagnosis and either his active service or any of his service-connected disabilities. Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 54-56.

PTSD

The Veteran maintains that he has PTSD stemming from his military service.  Specifically, he maintains that he felt intense horror during an incident where he saw the bodies of American servicemen brought into his base taken off a chopper and put on metal tables.  He saw their bloody clothing and felt intensely concerned about his life at that time.  He saw choppers bring the bodies in on a regular basis.  He also stated that his base was under frequent mortar and rocket attack.  One time when his base was under mortar fire, he had to run 100 yards to get into a bunker.  He just made it to safety before the mortar went off.  See, e.g., February 2006 Statement in Support of Claim and March 2006 VA examination report.

Initially, the Board notes that the Veteran has been awarded service connection for depression related to his service-connected diabetes and lower extremities peripheral neuropathy disabilities.  The instant claim focuses on whether service connection may also be warranted for PTSD based on stressful events the Veteran claims to have occurred during his service in Vietnam  See Esteban v Brown, 6 Vet. App. 259 (1994); Fanning v Brown, 4 Vet. App. 225 (1993); 38 C F R § 4 14.

The Veteran's STRs contain no mention of complaints, findings, or diagnosis of psychiatric disability. 

VA treatment records dated from 2006 to 2012 note that the Veteran was seen for symptoms including difficulty sleeping, anxiety, social withdrawal, irritability, anger, lack of ambition and nightmares.  It was noted that these symptoms were indicative of a diagnosis of PTSD.  It was also noted that the Veteran reported events in service wherein he believed his life and/or the lives of others were in danger.  See VVA.  However, as will be discussed in more detail below, the above evidence does not constitute a diagnosis of PTSD within the meaning of VA regulations at 38 C.F.R. §§ 3.304(f), 4.125(a). 

The Veteran underwent a VA mental disorders examination in October 2011, which primarily addressed his service-connected depression.  According to a review of the treatment notes, the October 2011 examiner stated that the Veteran had a listed diagnosis of PTSD and ongoing symptomatology of the disorder, which likely serves to worsen his depressive symptoms rather than the other way around.  The examiner concluded that the Veteran's PTSD symptoms did not appear to cause his depression, per se.  However, the examiner indicated that the PTSD diagnosis was not formally addressed during the examination.

On VA PTSD examination in July 2013, the examiner diagnosed only major depressive disorder.  The examiner determined that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  However, the examiner did not take into account or attempt to reconcile this conclusion with the PTSD diagnosis reflected in the Veteran's VA treatment records.  Therefore, an addendum opinion was requested.

A November 2014 VA examination report notes that the examiner reviewed the claims file and stated:

I cannot reconcile the conclusions of the July 2013 examination with diagnoses found in the [V]eteran's medical records without resorting to mere speculation as I cannot account for how other providers make their determinations regarding a diagnosis.  The treatment records were considered as important data during the July 2013 exam.

One might wonder why the Veteran was diagnosed with PTSD by his treating psychiatrist but PTSD was not found during this exam.  Usually, such a discrepancy is due to the fact that there are several important differences between a clinical evaluation conducted for treatment purposes and a forensic evaluation conducted for legal purposes (such as a C&P exam).  For example, forensic evaluators, such as C&P examiners, generally:

* Have access to more sources of information, e.g., Service Treatment Records (STRs)
* Have more time to review relevant private and/or VA treatment records
* Are able to conduct objective testing
* Are able to use structured diagnostic interviews, which, as mentioned above and referenced below, are more accurate than unstructured interviews
* Do not have to worry about the impact of their diagnosis on the therapeutic alliance
* Extensively scrutinize self-reported symptoms and etiological assumptions, whereas it is often counter-productive for a treating clinician to approach an evaluation with the same level of scrutiny

The VA examiner cited to medical treaties in support of his opinion. 

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  That is the critical question here, i.e., does the Veteran have PTSD?  See 38 C.F.R. § 3.304(f).  In the absence of proof of a present disability there can be no valid claim for service connection.  Brammer, supra. 

The record includes no medical treatment/evaluation report that shows a definite diagnosis of PTSD.  While there are clearly indications of PTSD in the VA treatment reports, after reviewing the evidence of record, the Board concludes that the record includes no medical treatment/evaluation report that shows a definite diagnosis of PTSD under DSM-IV.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, while the Veteran was noted to have PTSD by his VA treatment providers' criteria for such a diagnosis, the VA examiner found that the criteria for PTSD were not met under the criteria noted in DSM-IV, the criteria used for adjudication purposes.  As the competent (medical) evidence of record does not include a diagnosis of PTSD based on identified supporting symptoms and related to a stressor event in service, the preponderance of the evidence is against a finding that the Veteran has such disability.  See Brammer, supra. 

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  For the claimed PTSD, the Veteran is competent to report his symptoms, but not to report that his symptoms are sufficient to constitute PTSD.  Thus, the Board finds that his statements in support of this claim are only competent evidence that to the extent that he is reporting psychiatric symptoms.  (The Board does not question the Veteran's experiences or his honorable service.  Whether these had any effect on his present condition is a separate matter.)  While he might sincerely believe that he has PTSD due to service stressors, as a lay person, he is not competent to render a medical diagnosis.  As discussed above, the medical evidence shows that he does not have PTSD.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

 In sum, the record does not show the Veteran has had diagnosed PTSD in conformance with VA regulations at any time during the period under review.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Upper Extremity Peripheral Neuropathy

The Veteran is presently service connected for type II diabetes mellitus, effective from December 9, 2004.  See July 2006 rating decision.  

A February 2006 VA examination report notes the Veteran's complaints of numbness and tingling in his hands.  The examiner stated that the Veteran had peripheral neuropathy of the upper extremities with paresthesias and loss of sensation secondary to diabetes mellitus.  No rationale for the opinion was provided.

A June 2006 VA examination report notes that the examiner was asked to determine whether the upper extremity peripheral neuropathy was secondary to the Veteran's diabetes mellitus, or a result of the wear and tear of his employment as a carpenter/contractor.  The examiner stated that diabetic neuropathies begin in the lower extremities and are not noted in the upper extremities until later in the disease process, and suggested that either diabetes mellitus or work related stresses could be responsible for the Veteran's peripheral neuropathy.  The examiner ultimately concluded that the peripheral neuropathy of the upper extremities was not at least as likely as not caused by the Veteran's service connected diabetes mellitus, type 2.

An October 2014 VA examination report notes findings of diabetic neuropathy of the median and ulnar nerves in both hands, at least as likely as not a result of service-connected diabetes mellitus.  After reviewing the claims file, the VA examiner stated that the Veteran has proven polyneuropathy in both hands, confirmed by EMG testing.  Furthermore, the specialist performing the EMG test stated the findings were consistent with diabetic neuropathy.  The examiner noted the Veteran's long standing diabetes and opined that no other etiology for the neuropathy is found.

The medical opinion above constitutes competent and credible evidence establishing that the Veteran's bilateral upper extremity peripheral neuropathy was caused or aggravated by his service-connected diabetes mellitus.  There are no medical nexus opinions to the contrary.  Therefore, service connection for bilateral upper extremity peripheral neuropathy is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied.

Service connection for PTSD is denied.

Service connection for bilateral upper extremity peripheral neuropathy is granted. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


